Citation Nr: 1032509	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-40 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence exists to reopen a claim 
for entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to June 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

A hearing was held before the undersigned Veterans Law Judge in 
May 2010, and a transcript of this hearing is of record.  

The issue of entitlement to service connection for an acquired 
psychiatric disability, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1984 RO decision denied entitlement to service 
connection for PTSD; the Veteran did not appeal.  

2.  Evidence received since the August 1984 RO decision is new 
and material and the Veteran's claim is reopened.  





CONCLUSIONS OF LAW

1.  The August 1984 RO decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received since the August 
1984 RO decision and the Veteran's claim for entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's previous claim for entitlement to service 
connection for PTSD was denied in an August 1984 rating decision; 
the Veteran did not appeal.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  However, 38 U.S.C.A. § 5108 provides that if new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim.  Hence, before 
reaching the issue of whether service connection is warranted, 
the Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-
60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Rather, the reasons for the final disallowance 
must be considered in determining whether the newly submitted 
evidence is material.  Id.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was a 
reason for that last final disallowance of the claim.  Id.

The RO denied the appellant's prior claim because his failed to 
submit any evidence in support of his claim.  Thus, for evidence 
in this case to be considered new and material, it must show that 
the Veteran had a diagnosis of PTSD or provide information 
concerning his alleged in service stressors.  

Evidence submitted since the August 1984 rating decision includes 
VA treatment records diagnosing the Veteran with a number of 
acquired psychiatric disabilities, including PTSD; statements 
from the Veteran, his friends, and family; the Veteran's 
testimony at a May 2010 hearing; and a statement from the U.S. 
Army and Joint Services Records Research Center (JSRRC) reporting 
that the Veteran's base came under attack from rockets on several 
occasions while the Veteran was stationed there.  The Boards 
finds that this evidence is new and material; accordingly, the 
Veteran's prior claim is reopened and will be addressed in the 
Remand portion of this opinion.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required to 
establish service connection.  The veteran must also be informed 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In this case, the duty to notify was satisfied by a letter sent 
to the Veteran in September 2006.  This letter informed the 
Veteran of what evidence was required to reopen his prior claim 
and to substantiate his claim, as well as VA and the Veteran's 
respective duties for obtaining evidence.  The Veteran was also 
informed of how VA assigns disability ratings and effective 
dates.

Regardless, in this case, the Board is granting the benefits 
sought by reopening the Veteran's claim.  Therefore, neither the 
duty to notify nor the duty to assist need to be further 
discussed.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the Veteran's 
prior claim for entitlement to service connection for PTSD is 
reopened.


REMAND

As noted above, the Veteran is seeking entitlement to service 
connection for an acquired psychiatric disability, claimed as 
entitlement to service connection for PTSD.

There is conflicting evidence of record as to whether the Veteran 
suffers from PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
The Board notes that the Veteran has been diagnosed with a number 
of mental disorders including depressive disorder, psychosis, and 
alcohol and opioid dependence which could reasonably account for 
the symptoms the Veteran has described; however, it does not 
appear that any of the Veteran's treatment providers or VA 
examiners have ever offered an opinion as to whether these 
disorders are related to the Veteran's service or that the RO has 
ever considered whether service connection is warranted for any 
acquired psychiatric disability other than PTSD.  

As the issue of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD has been reasonably raised 
by the record, on remand, the Veteran should be scheduled for a 
VA examination by a VA psychologist or psychiatrist, who is asked 
to render an opinion as to whether it is at least as likely as 
not (fifty percent or greater) that any of the Veteran's acquired 
psychiatric disabilities had onset in service or were caused or 
aggravated by the Veteran's active service.  

Additionally, VA has recently amended its regulations governing 
service connection for PTSD by liberalizing the evidentiary 
standard for establishing the required in-service stressor where 
the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, and the veteran's response to 
the event or circumstance must have involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor.  
Id.  Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of 
the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and 
apply in cases like the Veteran's which were appealed to the 
Board prior to July 13, 2010, but not decided by the Board as of 
that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 
38 C.F.R. § 3.304(f)).

In this case, there is no evidence of record that the Veteran 
engaged in combat with the enemy, and while JSRRC confirmed that 
the Veteran's base came under rocket attacks while he was 
stationed there, the Veteran has not claimed this as a stressor; 
the stressors described by the Veteran, being shot at by snipers 
while repairing telephone wires and witnessing another soldier 
get shot, have not been corroborated.  However, in light of the 
amendment to VA regulations discussed above, the Board finds that 
a remand is necessary to afford the Veteran a VA examination with 
an appropriate examiner.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA psychiatric examination.  The 
examiner should note any functional 
impairment caused by the Veteran's acquired 
psychiatric disabilities, to include PTSD, 
including a full description of the effects 
of his disability upon his ordinary 
activities, if any.

The VA examiner is asked to render an opinion 
as to whether it is at least as likely as not 
(fifty percent or greater) that the Veteran 
has an acquired psychiatric disability, to 
include PTSD, that is causally related to the 
Veteran's active military service.  

If the examiner determines that the Veteran 
suffers from PTSD, he or she should determine 
whether : 1) the Veteran experienced, 
witnessed, or was confronted by an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, and the Veteran's response 
to that event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror; 2) that the 
claimed stressor is adequate to support a 
diagnosis of PTSD; and 3) that the Veteran's 
symptoms are related to the claimed stressor.  

The Veteran's claim folder and a copy of this 
REMAND should be furnished to the examiner, 
who should indicate in the examination report 
that he or she has reviewed the claims file.  

All findings should be described in detail 
and all necessary diagnostic testing 
performed. 

Note: The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to 
find in favor of causation as it is to find 
against it.

In this regard, if the examiner concludes that 
there is insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the examiner should state whether the 
inability to provide an opinion was due to a need 
for further information (with said needed 
information identified) or because the limits of 
medical knowledge had been exhausted regarding the 
etiology of the disorder.  

2.  When the development requested has been 
completed, and the RO/AMC has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO/AMC 
on the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


